STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                       UNPUBLISHED
In re E. ROGERS, Minor.                                                March 27, 2018

                                                                       No. 339430
                                                                       Oakland Circuit Court
                                                                       Family Division
                                                                       LC No. 2015-830277-NA


Before: K. F. KELLY, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor child under MCL 712A.19b(3)(c)(i), (g), and (j). We affirm.

                         I. REASONABLE REUNIFICATION EFFORTS

       Respondent first argues that petitioner, the Department of Health and Human Services
(the Department), failed to make reasonable efforts to reunify her and the child. We disagree.

         To preserve a claim that the Department failed to make reasonable efforts to reunify the
child and family, a respondent must “object or indicate that the services provided . . . were
somehow inadequate[.]” In re Frey, 297 Mich. App. 242, 247; 824 NW2d 569 (2012). “ ‘The
time for asserting the need for accommodation in services is when the court adopts a service plan
. . . .’ ” Id., quoting In re Terry, 240 Mich. App. 14, 27; 610 NW2d 563 (2000) (ellipsis in
original). Respondent did not object at any time to the reunification services provided.
Therefore, this issue is unpreserved. We review unpreserved issues for plain error affecting
respondent’s substantial rights. In re Utrera, 281 Mich. App. 1, 8-9; 761 NW2d 253 (2008).

        Absent aggravating circumstances, “[b]efore a court may enter an order terminating
parental rights, Michigan’s Probate Code, MCL 710.21 et seq., requires a finding that the
Department . . . has made reasonable efforts at family reunification.” In re Hicks, 500 Mich. 79,
83; 893 NW2d 637 (2017). “As part of these reasonable efforts, the Department must create a
service plan outlining the steps that both it and the parent will take to rectify the issues that led to
court involvement and to achieve reunification.” Id. at 85-86. At each review hearing, the court
is required to consider compliance with the case service plan regarding services provided and
whether the parent has benefited from those services. In re Mason, 486 Mich. 142, 156; 782
NW2d 747 (2010). “Not only must respondent cooperate and participate in the services, she
must benefit from them.” In re TK, 306 Mich. App. 698, 711; 859 NW2d 208 (2014). The

                                                  -1-
respondent must establish that he or she would have fared better if other services had been
offered. See In re Fried, 266 Mich. App. 535, 543; 702 NW2d 192 (2005).

        In this case, the parent-agency agreement required respondent to obtain mental health
treatment, obtain housing, obtain employment or legal income, attend parenting classes, and
participate in parenting time with the child. In the order terminating respondent’s parental rights,
the trial court found that “[r]easonable efforts were made to preserve and unify the family to
make it possible for the child(ren) to safety return to the child(ren)’s home.”

       With regard to mental health treatment, the foster care worker assigned to the case from
April 2015 to June 2016 testified that when the case was initiated, respondent had an ongoing
case with Easter Seals and wanted to continue her treatment there, so no referrals were required.
Respondent received a psychiatric evaluation near the end of June 2015 and began receiving
therapy and medication management. Although respondent suggests that the Department should
have referred her for additional mental health services, the record establishes that respondent did
well when she complied with her treatment at Easter Seals from approximately July 2015 to
December 2015. Respondent only began having issues and stopped visiting the child when she
stopped her treatment in December 2015. The services provided by Easter Seals were sufficient,
but respondent failed in her responsibility to participate in those services. See In re Frey, 297
Mich. App. at 248. Thus, respondent cannot establish that she would have fared better if
additional services had been offered. See In re Fried, 266 Mich. App. at 543.

        Respondent also argues that the Department should have referred her for domestic
violence counseling. Contrary to respondent’s assertion, domestic violence counseling was not
part of the parent-agency agreement because domestic violence was not a concern at the time the
agreement was entered. The Department, however, became aware of domestic violence issues
with the child’s father in approximately October 2015, but did not refer respondent for domestic
violence services. At one point, the Department did request that the Easter Seals therapist
address respondent’s history of domestic violence, but the foster care worker testified that she
did not refer respondent for domestic violence services. According to the foster care worker,
however, a person must refer herself to Haven (a shelter and counseling facility for domestic
violence victims) and she discussed respondent receiving comprehensive care through Easter
Seals. After the filing of the supplemental petition, respondent sought domestic violence
treatment on her own accord. The fact that respondent independently sought domestic violence
treatment “in no way compels the conclusion that petitioner’s efforts toward reunification were
not reasonable, and, more to the point, does not suggest that respondent would have fared better
if the worker had offered those additional services to [her].” Id. The record establishes that,
even after having participated in domestic violence counseling, respondent still had contact with
the child’s father.

        With regard to housing, there is no evidence that the Department attempted to assist
respondent in obtaining adequate housing. The initial plan, however, was for respondent to
return to her mother’s home, where the child had been placed. Respondent was close to
returning in December 2015. Until that time, respondent stayed with friends and never indicated
a need for assistance in finding housing. At the December 8, 2015 review hearing, respondent
had housing, but it had not yet been assessed. At the time of the hearing on the statutory
grounds, respondent had suitable housing with a friend. At the best-interest hearing, respondent

                                                -2-
remained in the same residence, but expressed a desire to move, resulting in the trial court
finding that she lacked adequate housing. Again, however, she never indicated a need for
assistance from the Department. Respondent cannot establish that she would have fared better if
additional services had been provided. See In re Fried, 266 Mich. App. at 543.

        With regard to employment or income, there is similarly no evidence that the Department
provided any assistance to respondent. Respondent, however, applied for and obtained
Supplemental Security Income benefits during the pendency of the case, and also held various
part-time jobs. Thus, again, there was no need for assistance from the Department and,
moreover, lack of income was not a basis for the termination of respondent’s parental rights.
Thus, respondent cannot establish that she would have fared better if additional services had
been provided. See In re Fried, 266 Mich. App. at 543.

        With regard to parenting classes, respondent was referred to and completed parenting
classes. As respondent notes, the Department believed that she benefited from those classes at
the time she completed them in December 2015. In March and April 2016, however, she
attended several parenting time sessions at which she was inappropriate, suggesting that she had
not benefitted from the classes. She was also not in compliance with her mental health treatment
at that time. Again, while respondent sought out additional parenting classes on her own, this
does not establish that the Department’s efforts were not reasonable. See In re Fried, 266 Mich
App at 543.

        Finally, the Department made reasonable efforts to assist respondent with attending
parenting time and doing so was not an issue when respondent was also in compliance with her
mental health treatment. When she ceased her mental health treatment, she also stopped visiting
the child. Although she claimed that she lacked transportation, she admitted having bus passes.
She claimed that the bus passes were stolen, but she never contacted the foster care worker to
attempt to obtain new passes. During January to March 2016, when respondent did not visit, the
foster care worker repeatedly attempted to contact respondent, but was unsuccessful. The foster
care worker had also told respondent on more than one occasion that the visits could be moved to
the agency if respondent preferred.

       In sum, the record shows that the Department made reasonable efforts to reunify
respondent with her child. Therefore, we reject this claim, as there was no plain error affecting
respondent’s substantial rights.

        II. STATUTORY GROUNDS FOR TERMINATION AND BEST INTERESTS

        Next, respondent argues that the trial court clearly erred in finding that the statutory
grounds for termination set forth in MCL 712A.19b(3)(c)(i), (g), and (j) were established by
clear and convincing evidence. Respondent also contends that the trial court clearly erred in
finding that termination of her parental rights was in the child’s best interests. We disagree with
both arguments.

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to

                                                -3-
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); In re Beck, 488
Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182
(2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “This Court reviews for clear
error the trial court's ruling that a statutory ground for termination has been established and its
ruling that termination is in the children’s best interests.” In re Hudson, 294 Mich. App. 261, 264;
817 NW2d 115 (2011); see also MCR 3.977(K). In applying the clear error standard in parental
termination cases, “regard is to be given to the special opportunity of the trial court to judge the
credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337; 445
NW2d 161 (1989). The trial court must “state on the record or in writing its findings of fact and
conclusions of law[,] [and] [b]rief, definite, and pertinent findings and conclusions on contested
matters are sufficient.” MCR 3.977(I)(1).

       The trial court found that termination of respondent’s parental rights was warranted under
MCL 712A.19b(3)(c)(i), (g), and (j). Those provisions authorize termination under the following
circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent. [MCL 712A.19b(3).]

        With regard to MCL 712A.19b(3)(c)(i), the initial dispositional order was entered on July
27, 2015, and the supplemental petition seeking termination was filed on April 5, 2016, more
than eight months later. As the trial court found, the conditions that led to the adjudication
involved respondent’s mental health and her concomitant failure to care for the child following
his birth. After an initial period of compliance with her treatment plan, respondent stopped
taking her medication in October 2015 and stopped services at Easter Seals in approximately
December 2015. Respondent reengaged in services at Easter Seals after the supplemental
petition was filed, but still failed to attend all therapy sessions. Moreover, throughout the case,
she failed to recognize that it was her mental health issues that brought the child into care. At the

                                                -4-
time of the termination hearing, respondent did not believe that she needed medication, and did
not believe that all of her treatment was necessary. Although she improved her compliance with
her treatment after the filing of the supplemental petition, she had a history of poor follow-up
care. Respondent unreasonably believed that the court would only have to monitor her case for
an additional six months, at which time the child would be two years old. Considering
respondent’s history of falling out of compliance, termination was not premature,1 and the trial
court did not clearly err in finding that respondent’s mental health issues remained a barrier to
reunification and were not reasonably likely to be rectified within a reasonable time considering
the child’s age.

        The trial court found that respondent’s unresolved mental health issues also prevented her
from providing proper care and custody and presented an ongoing risk to the child, justifying
termination under MCL 712A.19b(3)(g) and (j). These findings also are not clearly erroneous.
The record establishes that when respondent was not taking her medication or attending mental
health services, she was unable to properly care for the child and was harmful to the child. This
happened when the child was born and again from approximately January to April of 2016, when
she failed to visit or had inappropriate visits. As previously discussed, the trial court did not
clearly err in finding that respondent’s mental health issues had not been resolved, despite
evidence that she was stable at the time of the termination hearing. Accordingly, the trial court
did not clearly err in finding that respondent failed to provide proper care or custody, that there
was no reasonable expectation that she would be able to do so within a reasonable time given the
child’s age, and that there was a reasonable likelihood that the child would be harmed if returned
to respondent’s home.

         With respect to the child’s best interests, a trial court may consider such factors as a
“child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted). “The
trial court may also consider a parent's history of domestic violence, the parent's compliance with
his or her case service plan, the parent's visitation history with the child, the children's well-being
while in care, and the possibility of adoption.” In re White, 303 Mich. App. 701, 714; 846 NW2d
61 (2014).

        The trial court found that the Department showed by a preponderance of the evidence that
termination was in the child’s best interests because (1) respondent still exhibited poor insight
regarding the circumstances that brought the child into care, (2) respondent’s ongoing
relationship with the child’s father interfered with her ability to properly care for the child, (3)


1
  Respondent complains that she was given less than a year to show that she could provide
proper care and custody for her child, and that she was not provided with any services during the
14-month termination proceedings. There was no evidence, however, that respondent was
denied any services, other than parenting time, during the proceedings. Moreover, the trial court
considered evidence from after the filing of the supplemental petition as it related to the
likelihood of respondent correcting the barriers to reunification.


                                                 -5-
respondent failed to sufficiently address her mental health issues, and (4) respondent did not
continue to have stable, suitable housing. The trial court also found that the child was thriving in
his placement and observed that a court-appointed psychologist had recommended that it would
not be in the child’s best interests to return him to respondent’s care in the foreseeable future.
These findings are not clearly erroneous. At the best-interest hearing, respondent still failed to
recognize that her mental health issues had brought the child into care. Despite respondent’s
assertions to the contrary, there was evidence that respondent continued to maintain a
relationship with the child’s father, who had abused respondent in the past. Indeed, respondent
admitted having contact with him days before the best-interest hearing. Although respondent
denied initiating the contact, her statement that she did not understand how her contact with the
child’s father was “relevant” to the child demonstrated that she did not understand how that
contact would be harmful to the child. Additionally, although respondent continued to reside in
the apartment that the trial court had previously found to be suitable, she informed the court that
she wanted to move out and find a place by herself. Although there was evidence showing
respondent’s partial compliance with the treatment plan and that respondent and the child were
bonded in the past, respondent’s failure to rectify her mental health issues continued to present a
risk of harm to the child. The psychologist recommended that the child not return to
respondent’s care in the foreseeable future because she “lacks insight into her poor decision
making and judgment, has unstable mental health and lacks the proper finances and
transportation to care for [the child.]” Finally, the child’s foster father testified that the child was
doing well in care. The trial court did not clearly err in finding that termination of respondent’s
parental rights was in the child’s best interests.

       Affirmed.


                                                               /s/ Kirsten Frank Kelly
                                                               /s/ William B. Murphy
                                                               /s/ Michael J. Riordan




                                                  -6-